On January 22, 1993, the Defendant was sentenced to Count I, fifteen (15) years for Attempted Sexual Intercourse Without Consent; Count II, fifteen (15) years with five (5) years suspended for Sexual Assault. The Court recommends the Defendant complete chemical dependency, anger management and sex offender treatment programs before becoming eligible for parole. The Defendant is designated a dangerous offender for parole purposes. The sentence shall run consecutively to each other and the conditions of parole are stated in the Judgment dated January 22,1993.
On May 7,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also *42to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
DATED this 7th day of May, 1993.
IT IS HEREBY ORDERED that the application for review of sentence shall be dismissed with prejudice with leave to refile at a later time.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd. Baugh, and Hon. John Warner, Judges